Motion Denied, Appeal Dismissed, and Memorandum Opinion filed March 24,
2020.




                                      In The

                      Fourteenth Court of Appeals

                                NO. 14-19-00831-CV

                            BRIDGET HUNTER, Appellant

                                        V.

      BEL MANDALAY LIMITED PARTNER D/B/A MANDALAY AT
                   SHADOW LAKE, Appellee

                On Appeal from County Civil Court at Law No. 3
                             Harris County, Texas
                       Trial Court Cause No. 1138391

                             MEMORANDUM OPINION

      This is an appeal from a final judgment signed October 17, 2019. Appellant’s
brief was originally due January 21, 2020. No brief or motion to extend time to file
the brief has been filed.

      On January 30, 2020, the court ordered appellant to file a brief by February
28, 2020. We cautioned that if appellant failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion to extend time to file the brief was filed.

      Therefore, the appeal is DISMISSED. Appellant’s “Emergency Motion to
Request a Review of Excessive Supersedeas Bond and Legal Fees,” filed October
29, 2019, was carried with the case and is now DENIED.

                                   PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                           2